DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “wherein each of the one or more RB sets includes one or more RBs, the PUSCH interlace is indicated by an index, the index being the first information when a                subcarrier spacing of a bandwidth part (BWP) to which the PUSCH interlace belongs is a first   value, and the PUSCH interlace is indicated by a bitmap, the bitmap being the first information when the subcarrier spacing is a second value” together with the other elements are the reasons for allowance.

2.	Regarding claim 33 – An operation method of a base station in a communication system, the operation method comprising: transmitting, to a terminal, first control information including first information indicating a physical uplink shared channel (PUSCH) interlace configured in an unlicensed band and second information indicating one or more resource block (RB) sets, identifying frequency resources corresponding to the PUSCH interlace in the one or more RB sets, and performing a monitoring operation on the identified frequency resources in the unlicensed band to obtain a PUSCH from the terminal, wherein each of the one or more RB sets includes one or more RBs, the first information is a bitmap when a subcarrier spacing of a bandwidth part (BWP) to which the PUSCH interlace belongs is a second value, and each of bits included in the bitmap indicates one PUSCH interlace allocated for the terminal.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 21, 24-37, 39, and 40 are allowable over the prior art of record.

Conclusion

Claims 21, 24-37, 39, and 40 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 2021/0329671 A1) discloses method for operating terminal and base station in wireless communication system supporting unlicensed band, and device for supporting same.
Ding et al. (US 2020/0177353 A1) discloses reference signal sending and receiving method, network device, terminal device, and system.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313
John Pezzlo
7 December 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465